DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. Applicant argues that Hackl nor any other portion of Hackl renders obvious the claimed feature of "wherein a liquid medium is added between the inlet region and the outlet region using spray nozzles. Specifically that Hackl teaches away from the modification, Examiner respectfully disagree. Hackl specifically discloses that cooling with full water tanks or spray water tanks is known in the prior art [0027] and the court have stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Hackl to correspond to that of the claimed invention because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8  are rejected under 35 U.S.C. 103 as being unpatentable over Hackl et al. (US 2011/0285051).
Regarding claim 1, Hackl discloses a method for increasing the cooling performance of an extrusion line and for extruding a plastics profile, in particular a plastics tube, in an energy efficient manner (abstract), the method comprising the steps of: 
melting plastics material in an extruder [0002];
shaping a plastics strand and feeding the plastics strand to a die [0002]; 
shaping a plastics profile using the dies [0002];
calibrating and curing by of cooling the profile in a cooling and/or calibration device [0002]; 
a gaseous medium 12 being drawn through one or more cooling tanks (cooling baths) in order to cool the outside of the profile 9 (cooling baths are arranged in Such a way that there is a connection between them and once again a fan 12 [0038] and each of said cooling baths is configured in such a way that once again a chamber 11 is produced around the pipe 9 
wherein a temperature and a saturation of gaseous medium is increased between an inlet region and an outlet region for the gaseous medium (the compartment air can then be sucked in via the fan 12 on the end face of the chamber 11 which lies opposite the pull-off means 4, and is sucked through along the surface of the pipe 9 in the direction of the fan 12, counter to the extrusion direction. Here too, the air is heated  [0038]), 
Hackl does not explicitly disclose wherein a liquid medium is added between the inlet region and the outlet region using spray nozzles, however Hackl disclose that cooling with full water tanks or spray water tanks is known in the prior art [0027]), and also does not explicitly disclose wherein the liquid medium is evaporated by heating and the saturation of the gaseous medium being increased however incorporated by DE 69 403 693, Hackl discloses that the inner wall of the pipe with a spray mist and, as a result, to achieve evaporation of the liquid on the inner wall of the pipe and therefore to achieve cooling. [0003]). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Hackl to correspond to that of the claimed invention because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)). 
Regarding the limitation, “a dew point of the gaseous medium is not exceeded when the saturation of said the gaseous medium is increased” in claim 2. Hackl discloses that the air is heated on the pipe inner wall on its path through the pipe, the pipe temperature likewise increasing counter to the extrusion direction. There is therefore always a temperature difference between the air and the pipe inner wall, which results in a permanent heat flow from the pipe into the air. The heat which is extracted from the process in this way is fed to the process again and contributes to the energy optimization [0008].  Therefore inherently reading on the dew point of the gaseous medium in not exceeding when the saturation is increased.  
Regarding claim 8, Hackl discloses the gaseous medium is drawn through cooling tank counter to an extrusion direction of the extruded plastics profile (FIG.3 by way of example by way of three cooling baths. Said cooling baths are arranged in such a way that there is a connection between them and once again a fan 12 is arranged at the first cooling bath after the calibration means 3, as viewed in the extrusion direction [0038]).
Claim 3-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hackl et al. (US 2011/0285051) as applied to claim 1 above, and further in view of Kossl (US2009/0026653).
Regarding claim 3
Regarding claim 4, Hackl discloses the an amount of gaseous medium and the an amount of liquid medium sprayed is controlled using a mathematical model such that an optimum amount of heat is removed from the a surface of the profile (a temperature difference between the air and the pipe inner wall, which results in a permanent heat flow from the pipe into the air. The heat which is extracted from the process in this way is fed to the process again and contributes to the energy optimization. The heat is therefore utilized appropriately and does not disappear into the atmosphere [0008])
Regarding claim 5 and 9, Hackl does not explicitly disclose the gaseous medium has been drawn through one or more cooling tanks, it is cooled, and this cooling causes causing oversaturation and causes the liquid medium to condense. However Kossl discloses In order to disperse heat from the object 5 rapidly, the interior of the cooling chambers 14 to 16 is at least partially filled with a cooling medium, which cooling medium may be both liquid or gaseous. Naturally, the same cooling medium may be supplied in different aggregate states in the cooling chambers 14 to 16. In addition, it is also possible to place the interior of the cooling chambers 14 to 16 at a pressure that is lower than atmospheric air pressure, in which case this could be said to be a vacuum tank [0072].  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Kossl to correspond with that of the claimed invention because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)). 
Regarding claim 6, Hackl does not explicitly cooled gaseous medium is fed back to the inlet region and the liquid medium is fed to the spray nozzles. Kossl discloses first plastic 
Regarding claim 7, Hackl does not explicitly disclose the gaseous medium is fed around a surface of the profile by means of deflector plates. However Kossl disclose a deflector passage 79 co-operating with the shoulder 82 of the baffle element 81 forms a deflection device for the flow of treatment medium. The treatment medium is directed in the region of the flow passage 77 parallel with the end face 70 to the shoulder 82 and deflector passage 79, where the flow movement is firstly directed in the direction opposite the extrusion direction 6 and then back in the extrusion direction 6 again [0112].  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hackl to include the deflection device of Kossl because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748